Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 1 of 44           PageID #: 5298



                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MAINE


 TIMOTHY NOLL, individually and on
 Behalf of all similarly situated individuals,
                                                 Civil Action No. 1:15-cv-00493-JAW
                        Plaintiff,
 v.

 FLOWERS FOODS, INC., LEPAGE
 BAKERIES PARK STREET LLC, and
 CK SALES CO., LLC,

                        Defendants.




              DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
                   WITH INCORPORATED MEMORANDUM OF LAW




B0090175.18
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 2 of 44                                                        PageID #: 5299



                                                  TABLE OF CONTENTS

                                                                                                                                PAGE

I.       STATEMENT OF UNDISPUTED MATERIAL FACTS ............................................... 2

         A.     Defendants’ Bakery Business and Independent Distributor Model ........................ 2

         B.     Distributors Contract for the Purpose of Making Sales
                in Their Territories .................................................................................................. 3

         C.     Distributors’ Efforts Are Focused on Making and Increasing Sales ....................... 3

         D.     Distributors Are Regularly Engaged Away From Defendants’ Place
                of Business And Distributors Structure Their Day in Accordance with
                Their Businesses’ Needs ......................................................................................... 5

         E.     Lepage Bakeries and Other Out of State Bakeries Bake Products To
                Order And Ship Them In Interstate Commerce ...................................................... 5

         F.     Distributors Pack For Distribution and Distribute Perishable Foods ...................... 7

         G.     Plaintiff Stephen Temm’s Claims Are Judicially Estopped .................................... 8

         H.     Plaintiff Daryle Degen’s Claims Have Been Released ........................................... 9

II.      LEGAL STANDARD .................................................................................................... 10

III.     ARGUMENT ................................................................................................................. 10

         RULE 23 CLASS STATE LAW CLAIMS ................................................................... 10

         A.     Defendants Are Entitled to Judgment As A Matter Of Law On Overtime
                Claims Set out in Count IV, Pursuant To Maine’s Perishable Food
                Exemption; Maine’s Outside Sales Exemption; and The Motor Carrier
                Act Exemption....................................................................................................... 10

                1.      Maine’s Perishable Food Exemption (Count IV- Rule 23 Class) ................ 11

                        a.      The pre-2017 Amendment Interpretation Entitles Defendants
                                to Summary Judgment ......................................................................... 12

                                i.      Packing for Shipment ................................................................. 12
                                ii.     Packing for Distribution ............................................................. 13

                        b.      The 2017 Amendment Also Entitles Defendants to Summary
                                Judgment ............................................................................................. 15


B0090175.18                                                        i
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 3 of 44                                                         PageID #: 5300



                                  i.      The Court Is Obliged To Apply The Law As Intended
                                          By The Legislature ..................................................................... 16

                                  ii.     The 2017 Amendment Clarification Does Not Implicate
                                          Retroactivity ............................................................................... 17

                                  iii.    If The Pending Case Exception To Retroactivity Is Applied
                                          To This Case, Such Application is Unconstitutional ................. 18

                  2.      The Motor Carrier Act Exemption (Count IV- Rule 23 Class) .................... 20

                          a.      Interstate Commerce ........................................................................... 21

                          b.      Vehicles Weighing At Least 10,001 Pounds ....................................... 26

                  3.      Maine’s Outside Sales Exemption (Count IV- Rule 23 Class) .................... 28

          B.      Plaintiffs have no private right of action to pursue Count III
                  (Misclassification under 26 M.R.S.A.§ 591-A and § 1043(11)) or that
                  Portion of Count IV asserting a claimed failure to maintain accurate records
                  under 26 M.R.S. § 622 .......................................................................................... 31

          C.      The FAAAA Preempts Factor Eight Of Maine’s Common Law Test .................. 33

          D.      Class Member Degen’s Claims Must Be Dismissed Pursuant To A
                  Valid And Enforceable Release ............................................................................ 34

          FLSA COLLECTIVE CLAIM....................................................................................... 34

          E.      Defendants Are Entitled to Judgment As A Matter Of Law On Count I
                  (FLSA Overtime Claim) As Plaintiffs Are Exempt from Overtime,
                  Pursuant To the Motor Carrier Act and Outside Sales Exemptions ...................... 34

                  1.      MCA Exemption (Count I Opt-In Plaintiffs) ............................................... 35

                  2.      The FLSA Outside Sales Exemption (Count I-Opt-In Plaintiffs) ................ 35

                          a.      A Distributor’s Primary Duty Is Making Sales ................................... 36

                          b.      Distributors Are Customarily And Regularly Engaged Outside
                                  of The Warehouses .............................................................................. 38

          F.      Opt-In Plaintiff Temm’s Claims Are Judicially Estopped .................................... 39

CONCLUSION .......................................................................................................................... 40




B0090175.18                                                         ii
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 4 of 44                       PageID #: 5301



              DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
                   WITH INCORPORATED MEMORANDUM OF LAW

         Defendants Lepage Bakeries Park Street, LLC, CK Sales Co., LLC, and Flowers Foods, Inc.

file this Motion for Partial Summary Judgment with Incorporated Memorandum of Law.

         With regard to Plaintiff’s Rule 23 class claims, Defendants seek summary judgment on

Plaintiffs’ claim for overtime under state law (part of Count IV). If a jury found Plaintiffs to be

employees under state law, Maine’s Perishable Foods overtime exemption (26 M.R.S.A. §664(3)(F)),

Maine’s Motor Carrier Act overtime exemption and Maine’s outside sales exemption each precludes

recovery of overtime. In addition, there is no private right of action to assert claims under 26 M.R.S.A

§591-A (misclassification of employees), 26 M.R.S.A. § 1043(11)(definition of employment under

Maine’s unemployment compensation laws) or 26 M.R.S.A. §622 (accurate record keeping

obligation). Accordingly, Defendants seek summary judgment (and/or dismissal with prejudice) of

Count III in its entirety and that part of Count IV involving 26 M.R.S.A. §622.

         With regard to Plaintiff’s FLSA collective action, Defendants likewise seek summary

judgment on Plaintiff’s claim for overtime (Count I) as both the Motor Carrier Act overtime

exemption (29 U.S.C. §213(b)(1)) and the outside sales exemption (section 3(k) of FLSA) preclude

Plaintiffs from recovering overtime even if Plaintiffs were to prevail on their independent contractor

misclassification claim, which Defendants deny would be appropriate.

         Finally, two plaintiffs must be dismissed from this litigation and judgment entered for

Defendants. Opt-in Plaintiff Temm filed for bankruptcy so he is judicially estopped from asserting

claims as part of the FLSA collective class or the Rule 23 state law class. Class Member Degen




B0090175.18
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 5 of 44                                   PageID #: 5302



provided a full release of all claims and furthermore, the Court dismissed him as a collective opt-in

plaintiff due to his failure to respond to discovery and thus his claims are barred. 1

                   I.       STATEMENT OF UNDISPUTED MATERIAL FACTS

A.       Defendants’ Bakery Business and Independent Distributor Model

         Lepage Bakeries Park Street, LLC (“Lepage Bakeries”) has been in business since 1903 and

is a wholly-owned subsidiary of Flowers Foods, Inc. (“Flowers Foods”), since its acquisition in 2012.

See SOMF ¶1. In the fall of 2013, Lepage Bakeries’ wholly-owned subsidiary, CK Sales Co., LLC

(“CK Sales”), began selling franchised distribution rights to independent businesses throughout New

England and New York pursuant to the terms of a Distributor Agreement. See SOMF ¶2. Plaintiffs

are Distributors who entered into Distributor Agreements with CK Sales. See SOMF ¶3.

         The distribution rights that Distributors acquire through their companies under the Distributor

Agreements provide the Distributors’ businesses with the exclusive right to sell and distribute

different branded products, such as fresh breads, buns, rolls, snack cakes, and pastries to customers

in defined geographic territories. See SOMF ¶4. Pursuant to the Distributor Agreement, Lepage

Bakeries sells products to the Distributors’ companies for resale to those companies’ customers. See

SOMF ¶5. Distributors’ companies generate a profit based on the difference between the price for

which the corporation sells products and the price for which the corporation purchases those products,

less business expenses. See SOMF ¶6. Distributors choose whether to personally service their

territories, and their companies are free to hire or engage any individuals of their choosing to perform

the obligations under the Distributor Agreement. See SOMF ¶7. Some distributorships own multiple

territories and engage full-time individuals to operate the territories. Id. Some are operated by the

majority owner (Id.) and some of the owner-operated distributorships engage individuals on a part-


1
 Plaintiffs’ counsel has informed Defendants that they are no longer pursuing claims under Count V (contract rescission
and quantum meruit damages). Defendants seeks dismissal of Count V by consent of the parties. Absent Plaintiffs’
decision Defendants would have moved for summary judgment on those counts.

B0090175.18                                             2
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 6 of 44                         PageID #: 5303



time basis to assist with various aspects of the business. Id. Regardless of the business approach, each

Distributor, not the Defendants, determines the number of and the hours worked by individuals

engaged in their distributorships, including start times, and total hours worked. Id.

B.       Distributors Contract for the Purpose of Making Sales in Their Territories

         Under the Distributor Agreements, the Distributors’ businesses have contracted for the right

to sell various products within their territories. See SOMF ¶8. Distributors’ earnings from their

businesses are directly attributable to the sale of these products. See SOMF ¶9. Generally speaking,

the more products a Distributor’s business sells, the more money the business can make. See SOMF

¶10. Distributors purchase a variety of products from Lepage Bakeries at a specified discount, which

they sell and market to their customers and potential customers in their respective territories. See

SOMF ¶11. Distributors determine which products to order for their customers based on their

customers’ individual needs. See SOMF ¶12.

C.       Distributors’ Efforts Are Focused on Making and Increasing Sales

         When Distributor Noll had a new product, he would try to develop that brand in his territory:

“Some didn’t sell as well as others, but that didn’t stop [him] from trying.” He would also ask accounts

if they had additional space or display area to try to increase sales. See SOMF ¶13.

         Distributor Dore “definitely” wants to increase his sales and has been able to grow his sales

and shelf space by providing excellent customer service; he has also taken an account representative

out for lunch and donates products from his company at the holidays or for his customer’s employee

appreciation barbecues, in an effort to maintain good relations with the customer. He takes

opportunities to gain additional displays and will take advantage of a competitor’s empty shelf space

by asking permission from the manager to stock his product there instead. See SOMF ¶14. Dore also

considers himself to be the dominant bread distributor in his area and is well-known in his small town:

he has picked up new accounts by people approaching him to ask about his pricing. See SOMF ¶20.


B0090175.18                                      3
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 7 of 44                          PageID #: 5304



         Distributor Swedberg’s business has grown since he acquired distribution rights due to

increased sales; he has initiated his own sales incentives with some chain accounts, including

promotions on sub rolls and bulky rolls at one account, and another promotion on TastyKake that he

was working on at the time of deposition. He has also been successful in obtaining extra shelf space

and displays at many of his accounts by speaking with the store managers. See SOMF ¶15.

         Distributor Burns tries to maximize sales in his territory and states that sales at his Sam’s Club

account are up 30% because he was able to get new items into the store, like double packs of butter

bread and honey wheat: “[H]e had to pester them for quite some time . . . [h]e showed them how a lot

of their employees that worked there were buying the bread as single units at Walmart, and they went

to bat and said we should have it in here; we’re losing sales. So . . . the general manager fought to

get it in there.” See SOMF ¶16.

         Distributor Lucey tries “every day” to increase sales in his territory: “[m]y idea of the best

way is good ordering. If you can nail the orders . . . [y]ou can make more money.” See SOMF ¶17.

Lucey has tried to increase the number of customers he has in his territory, and has been successful

in doing so; he added a restaurant and he added a market by talking to the owner, who shopped at his

Hannaford’s account. See SOMF ¶22.

         Distributor Curran talks to store managers about putting his product in where a competitor is

leaving shelf space empty: “you’re always – you’re trying to get as much as you can, different stops.”

See SOMF ¶18.

         Distributor Landry has tried to get additional shelf space from all of his customers: “[He]’ll

try to push the product as much as [he] can anywhere [he] can.” See SOMF ¶19.

         Distributor Veilleux’s business has increased in his territory since hiring his son to assist in

operating the distributorship, which has allowed him more time to do a better job and acquire more

accounts: “[I]f you’re not overtired, you’re gonna do a better job and do more . . . . And you’re not


B0090175.18                                        4
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 8 of 44                       PageID #: 5305



afraid to pick up new accounts. . . . we picked up [three new accounts], so those have helped my

numbers.” See SOMF ¶21.

D.       Distributors Are Regularly Engaged Away From Defendants’ Place of Business And
         Distributors Structure Their Day in Accordance with Their Businesses’ Needs

         Lepage Bakeries has warehouses throughout Maine. Each Distributor’s business has an

affiliated warehouse. See SOMF ¶23. For Distributors who personally service their territories, on

delivery days (Monday, Tuesday, Thursday, Friday, Saturday) Distributors start their day by packing

the product each ordered onto their trucks at the warehouse, and usually return to the warehouse at

the end of the day to unload their trucks (trays) and process stales (being sold back to Lepage

Bakeries). Distributors spend the rest of their day in their territories selling and distributing the

product to customers and potential customers in their territories, outside and away from any of Lepage

Bakeries’ warehouses. See SOMF ¶25. As examples, on delivery days, Distributor Landry starts his

day at about 4:00 AM, based on his customers’ service needs. Distributor Curran delivers to his

customer accounts five days per week; his longer days are Mondays and Fridays; he does recalls on

Wednesdays and Sundays to pull product up from the back room. Distributor Dore makes his own

distribution schedule during the day, he just needs to deliver to certain accounts by a certain time in

accordance with customer requirements. See SOMF ¶25. On non-delivery days (Sundays and

Wednesdays), Distributors typically drive directly from their homes to certain customer accounts to

merchandise product (referred to as “recalls” or “pull-ups”). Id.

E.       Lepage Bakeries and Other Out of State Bakeries Bake Products To Order And Ship
         Them In Interstate Commerce

         Lepage Bakeries is registered with the U.S. Department of Transportation (“DOT”) as a Motor

Private Carrier, with DOT Number 94424. See SOMF ¶26. Lepage Bakeries and Flowers Foods’ out-

of-state subsidiary bakeries produce products in response to the specific orders placed by Distributors’

businesses. See SOMF ¶27. While some products are/were produced at the two bakeries in Maine,


B0090175.18                                      5
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 9 of 44                       PageID #: 5306



many of the products ordered by the Distributors’ businesses are produced by bakeries outside of

Maine, including but not limited to the products branded Country Kitchen, Barowsky’s, Nature’s

Own, Wonder Bread, and TastyKake. See SOMF ¶28. Once the Distributors’ businesses order these

products, the orders are transmitted to the applicable in-state or out-of-state bakeries, which in turn

bake the ordered products and then ship them to Lepage Bakeries. See SOMF ¶29.

         Once received by Lepage Bakeries, the bakery immediately trans-ships such products to the

Distributors’ businesses at their designated warehouses. See SOMF ¶30. Within hours, the

Distributors’ businesses then receive their orders, sell and deliver the products to the customers for

whom they have ordered the products. See SOMF ¶¶31 & 36.

    Distributors who personally service their territories distribute products within their territories

using trucks with a Gross Vehicle Weight Rating (“GVWR”) or Gross Vehicle Weight (“GVW”) of

at least 10,001 pounds. See SOMF ¶32. Some Distributors use smaller personal vehicles for

commuting to customer stores to perform merchandising activities at the stores, but not to transport

or deliver product. Distributor Noll used his Ford F150 to commute “[o]n the two days that [he]

wasn’t making deliveries [Wednesday and Sunday] . . . for pull-ups. He had one pull-up each non-

delivery day for Hannaford. See SOMF 33. He sometimes commuted on these non-delivery days

using his wife’s 2007 Yukon. When his daughter did pull-ups, she also used the Ford F150 or 2007

Yukon to commute. Id. Distributor Noll never used either vehicle other than to commute. Id.

Distributor Belanger uses his personal vehicle to commute to do merchandising for Wal-Mart; if he

has to deliver product, he uses his Isuzu truck. Distributor Curran uses his personal vehicle to

commute to do recalls at Hannaford. Distributor Cyr uses his personal car only on non-delivery days

(Wednesdays and Sundays) to commute to do recalls. See SOMF ¶33.

         If Distributors ever use their personal vehicle (other than to commute) as part of their actual

work day to transport or deliver product, it is only in exceptional or “emergency” situations.


B0090175.18                                       6
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 10 of 44                       PageID #: 5307



Distributor Dore used his personal car to deliver product only on occasion: if he had a truck issue, or

an account called and said they needed a certain product. Distributor Masse has only used his personal

vehicle to make deliveries for “emergencies” like delivering to a customer before a major snowstorm.

See SOMF ¶34.

F.       Distributors Pack For Distribution and Distribute Perishable Foods

         When the Distributors arrive at their selected warehouse to accept delivery of the product they

ordered, they re-sort and pack the product onto their truck for delivery to the Distributors’ customers.

This process involves sequencing the products in each Distributor’s preferred order based on the stops

that the Distributors have for the day, and then packing the products onto the truck. See SOMF ¶¶35-

37. After packing their trucks, the Distributors then transport and distribute the product to the

Distributors’ customers. See SOMF ¶38.

         The bakery products the Distributors’ companies purchase for resale to their customers, pack

for distribution, and distribute to their customers have a limited shelf life and each product has a

designated color code or pick-up date indicating when it must be removed from customer shelves to

maintain freshness. Products removed from the market based on the appropriate color code or

designated pick-up date are considered “stale” products and products left in the market beyond the

appropriate color code or designated pick-up date are considered “out of code.” See SOMF ¶39. The

Distributor Agreements provide that “Maintaining a fresh market is a fundamental tenet of the baking

industry. Accordingly, Out of Code Products [ ] left in the market is a material breach of this

Agreement.” See SOMF ¶40. The Distributor Agreements provide that “DISTRIBUTOR may not

sell any Out of Code Products or Authorized Products, or those not in saleable condition for

distribution to the general public, but may otherwise sell such products to purchasers for non-human

consumption.” See SOMF ¶41. The code or designated pick-up date for the products sold by




B0090175.18                                       7
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 11 of 44                   PageID #: 5308



Distributors varies by product; some bread products are coded for sale within five days, and others

are coded for sale within seven days. See SOMF ¶42.

G.       Plaintiff Stephen Temm’s Claims Are Judicially Estopped

         Opt-In Plaintiff Stephen Temm (“Temm”) is the owner of ZNL Distributors, Inc. See SOMF

¶43. On September 24, 2013, Temm, through his company, ZNL Distributors Inc., executed a

Distributor Agreement with CK Sales, which became effective on September 30, 2013. Temm

Distributor Agreement. Id. On October 20, 2015, Temm and his spouse, Chandra Temm, with the

assistance of their attorney, filed a Voluntary Petition for Chapter 13 bankruptcy (the “Bankruptcy

Petition”) in the United States Bankruptcy Court of the District of Maine (the “Bankruptcy Court”).

See SOMF ¶44 & 45. In his Bankruptcy Petition, Temm did not disclose his instant causes of action

against Defendants. See SOMF ¶46. The Bankruptcy Petition included a notice pursuant to 11 U.S.C.

§342(b), which stated that “[m]aking a false statement, concealing property, or obtaining money or

property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or

imprisonment for up to 20 years, or both.” See SOMF ¶47.

         On November 02, 2015, Temm filed his Chapter 13 plan, (SOMF ¶48), Schedules A-J, and

the Statement of Financial Affairs. See SOMF ¶49. Schedule B requires debtors to list all assets in

which the debtor owns or has any legal or equitable interest. See SOMF ¶50. The Statement of

Financial Affairs requires disclosure of all pending or recent lawsuits. See SOMF ¶51.Temm’s wife

disclosed several pending lawsuits involving her. Id. Temm did not disclose the instant causes of

action. See SOMF ¶52 (see, in particular, responses to Schedule B, Questions 17, 21, & 35 and

Schedule I, Question 1). On December 14, 2015, and again on January 13, 2016, Temm filed amended

Schedules, including an amended Schedule B. See SOMF ¶54. On January 19, 2016, Temm filed an

Amended Chapter 13 Plan with the bankruptcy court (See SOMF ¶55) which provided payments

over a 55-month period. Id.


B0090175.18                                    8
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 12 of 44                    PageID #: 5309



         On February 26, 2016, the Bankruptcy Court entered an order confirming Temm’s January

19, 2016 Chapter 13 plan (the “Confirmation Order”). See SOMF ¶57. On August 11, 2016, Temm

filed a motion to allow and disallow certain claims and to modify his Chapter 13 plan. See SOMF

¶58. The Bankruptcy Court granted Temm’s motion on September 26, 2016. Id. Temm did not

disclose the instant causes of action in any amendment of his plan. Exhibit A, F. Decl., Att. A-19,

A-20 and A-21 (see, in particular, responses to Schedule B, Questions 14, 17, 21, & 35 and Schedule

I, Question 1). See SOMF ¶56.

         On December 20, 2016, Temm filed his Notice of Consent to join the current lawsuit. See

SOMF ¶59. Temm claims that he was misclassified as an independent contractor, worked 55-60 hours

weekly, and now currently pursues unpaid overtime wages. See SOMF ¶64. From (and including)

Temm’s filing of his motion to allow and disallow certain claims to the most recent Trustee’s report

filed on September 30, 2017, several documents regarding the administration of Temm’s bankruptcy

estate have been filed, (See SOMF ¶61), while Temm has actively participated in discovery in the

instant action. See SOMF ¶¶62-63. Temm is in the second year of his approved Chapter 13 plan that

is based on his representations made to the Bankruptcy Court. See SOMF ¶65. Temm has not been

discharged from bankruptcy. Id.

H.       Plaintiff Daryle Degen’s Claims Have Been Released

         Opt-In Plaintiff Daryle Degen (“Degen”) is the owner of Daryle Degen, Inc. and executed a

Distributor Agreement with CK Sales, which became effective on February 3, 2014. See SOMF

¶66. On October 11, 2014, Daryle Degen, Inc. sold its distribution rights back to CK Sales. See

SOMF ¶67. As part of the sale, Degen signed a general release of all claims against Defendants. Id.

Following the sale, Degen sought to pursue certain claims against CK Sales related to his

distributorship. The parties mediated their dispute and entered a Settlement Agreement to “settle




B0090175.18                                     9
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 13 of 44                                    PageID #: 5310



fully and finally any and all claims by one against the other.” See SOMF ¶68. In the Settlement

Agreement, the parties agreed to a mutual release of all claims against the other. See SOMF ¶69.

                                         II.      LEGAL STANDARD

         A motion for summary judgment should be granted when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); Celotex v. Catrett, 477 U.S. 317, 327 (1986). A fact is “material” only if it “has

the potential to alter the outcome of the suit under the governing law.” Smith v. F.W. Morse & Co.,

Inc., 76 F.3d 413, 428 (1st Cir. 1996). A dispute is “genuine” only if a reasonable jury could resolve

it in favor of either party. Calero-Cerezo v. U.S. Dept. of Justice, 355 F.3d 6, 19 (1st Cir. 2004).

Thus, if a reasonable jury could not find in favor of the non-movant under applicable law, the moving

party is entitled to summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

Summary Judgment is not a disfavored procedural shortcut, but rather is an integral part of the Federal

Rules. Celotex, 477 U.S. at 327.

                                               III.    ARGUMENT

                                 RULE 23 CLASS STATE LAW CLAIMS

A.       Defendants Are Entitled to Judgment As A Matter Of Law On Overtime Claims Set
         out in Count IV, Pursuant To Maine’s Perishable Food Exemption; Maine’s Outside
         Sales Exemption; and The Motor Carrier Act Exemption

         Under Maine’s wage law, absent an applicable exemption, employers are generally required

to compensate employees at a rate of one and one-half their regular hourly rate of pay for any hours

over forty that the employees work in a week. 26 M.R.S.A. §664. Assuming only for this Motion that

Plaintiffs are employees, their claims in Count IV for unpaid overtime still fail as a matter law. 2 Even

if employees, the undisputed material facts establish that Plaintiffs are exempt.



2
 Defendants maintain that Plaintiffs were properly classified as independent contractors and any reference to Plaintiffs
as employees is made solely for the purpose of this Motion for Summary Judgment.

B0090175.18                                             10
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 14 of 44                       PageID #: 5311



         1.     Maine’s Perishable Food Exemption (Count IV- Rule 23 Class)

         Employees involved in either the activity of packing perishable foods for shipment or

distribution (e.g. loading trucks) or the activity of distributing perishable foods (e.g. delivery truck

drivers) are exempt from overtime. 26 M.R.S.A.§664(3)(f) [2017, c. 219, §15(AMD)](“the 2017

Amendment”). The interpretation of this exemption prior to the 2017 Amendment had a well-

publicized journey through the courts “for want of a comma.” O’Connor v. Oakhurst, 851 F.3d 69,

70 (1st Cir. 2017) (Oakhurst decision). The saga over the missing oxford comma centered on whether

the pre-amendment exemption applied solely to the activity of packing for shipment/distribution or

whether it also exempted the activity of distribution of perishable foods. As will be argued below,

that distinction, while important to the Oakhurst case, has no bearing on this case.

         Prior to the 2017 Amendment, the statutory exemption provided that the overtime wage law

did not apply to:

         The canning, processing, preserving, freezing, drying, marketing, storing, packing for
         shipment or distribution of:

                (1)     Agricultural produce;
                (2)     Meat and fish products; and
                (3)     Perishable foods.

26 M.R.S.A. § 664(3)(F).

         In Oakhurst, the First Circuit ruled that because of supposed ambiguity created by the lack of

a comma following “shipment,” the exemption should be read to cover employees involved in the

activity of packing perishable foods for either shipment or distribution and not the activity of

distribution of (the actual delivery of) perishable foods. Distinguishing between those whose

functions did not include packing and those that did was important in the Oakhurst case because,

unlike in the case at hand, the milk truck drivers were not, according to the record before the courts,

involved in packing their trucks.




B0090175.18                                      11
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 15 of 44                         PageID #: 5312



         In response to the Oakhurst decision, the Maine Legislature revised the perishable food

overtime exemption to make clear that persons distributing perishable foods (in addition to those in

the activity of packing perishable foods for shipment or distribution) are, and always were intended

to be, exempt from overtime. Although the 2017 clarification applies retroactively to 1995, it excludes

from its application cases pending on March 12, 2017 (the day prior to the Oakhurst decision). The

legislative history highlights that the focus of this peculiar limitation on retroactivity was an effort to

provide relief from the Court of Appeals’ decision to all employers except Oakhurst Dairy - the only

case then publicized to the legislators. This special legislation extending the retroactive application

to all except to cases pending on March 12, 2017, if applied to the case at hand, is unconstitutional

for the reasons set forth more fully below. However, the Court need not reach the constitutional

question because Plaintiffs in the case at hand fall within the coverage of this perishable foods’

exemption whether the First Circuit’s pre-2017 Amendment interpretation applies to this case or the

post-2017 Amendment applies.

         a.     The pre-2017 Amendment Interpretation Entitles Defendants to Summary
                Judgment

         Under the pre-2017 Amendment First Circuit interpretation, the exemption applies to the

persons who perform the activity of packing perishable foods for shipment as well as to those who

perform the activity of packing perishable foods for distribution. In the case at hand, the activity of

packing for shipment is done at the bakery fulfilling the Distributors’ orders for products the

Distributors are selling to customers in their respective territories. The activity of packing for

distribution is done by Distributors at the warehouses at which they pick up the product they

purchased from Lepage Bakeries for resale to their customers.

                i.     Packing for Shipment

         Lepage Bakeries and other Flowers Foods’ subsidiary bakeries produce product in response

to the specific orders placed by Distributors’ businesses. See SOMF ¶27. While some products are

B0090175.18                                       12
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 16 of 44                         PageID #: 5313



produced at bakeries in Maine, many of the products ordered by the Distributors’ businesses are

produced by bakeries outside of Maine, including but not limited to the products branded Country

Kitchen, Barowsky’s, Nature’s Own, Wonder Bread, and TastyKake. See SOMF ¶28. Once these

products are ordered by the Distributors’ businesses, the orders are transmitted to the applicable in-

state or out-of-state bakeries, which in turn bake products in response to these specific orders and

then ships them to Lepage Bakeries. See SOMF ¶29. Once received by Lepage Bakeries, the bakery

immediately trans-ships such products to the warehouses. See SOMF ¶30.

                ii.        Packing for Distribution

         When the Distributors pick up the product they have ordered from the warehouse, they re-sort

and pack (load) the product onto their truck for delivery (the activity of distributing) the perishable

bakery products to the Distributors’ customers. The packing activity involves sequencing the products

in each Distributor’s preferred order based on the stops that the Distributors have for the day, and

then packing the products onto their trucks. See SOMF ¶35.

         Distributor Noll describes the packing activity as follows:

         My load would be in stacks of product, roughly 12 feet tall stacking trays. I would separate
         all of the product, categorize it into whatever. It made it easy for me to actually check the load
         in. Then I would have my handheld [computer] in hand and it would tell me what I should
         have in my load. I would go down through it item by item. Make any corrections on that at
         that point in time and then finalize my load, that way whatever I finalized, that’s the inventory
         that I’m going to be going out with that day. I would then print out a customer list of the
         customers -- of the accounts that I had for that day, and I would proceed to separate the product
         that I had just broken down and checked in into those individual accounts and then load them
         onto my truck.

See SOMF ¶36. Distributor Noll further testified that he packed product within his truck based on his

“own personal preference”… “[H]e had [his] truck organized in the most productive way [he] thought

to best suit [his] needs.” See SOMF ¶37. Thus, the Rule 23 Class Distributors who personally service

their territories perform the packing for distribution activity by loading the product into their trucks

in whatever order each deems appropriate. See SOMF ¶35.


B0090175.18                                        13
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 17 of 44                                     PageID #: 5314



         The only other exemption requirement is that the Distributors be packing for distribution

“perishable foods.” Although Maine’s wage and hour laws do not define the term perishable food,

the term is defined elsewhere under Maine law as follows: “Perishable food” means any food which

may spoil or otherwise become unfit for human consumption because of its nature, type or physical

condition. It includes, but is not limited to, fresh and processed meats, poultry, seafood, dairy

products, bakery products, eggs in the shells, fresh fruits and vegetables and foods which have been

packaged, refrigerated or frozen. 14 MRSA §166 (Immunity For Certain Food Donations).

Additionally, under Maine law, “perishable cargo” means cargo of a commercial motor vehicle that

is subject to spoilage or decay or is marked with an expiration date. 29-A MRSA §1861 (Abandoned

Vehicles). 3

         Regardless of which definition is applied, the bakery products the Distributors’ companies

purchase for resale to their customers, pack for distribution, and distribute to their customers are

perishable foods. The bakery products have a saleable shelf life of 7-days and in some cases only 5-

days before becoming stale product that must be removed (a shorter shelf life than either milk or

eggs). See SOMF ¶42. Each product has a designated color code or pick-up date indicating when it

must be removed from customer shelves. Products removed from the market based on the appropriate

color code or designated pick-up date are considered “stale” products and products left in the market

beyond the appropriate color code or designated pick-up date are considered “out of code.” See

SOMF ¶39. The Distributor Agreements provide that “Maintaining a fresh market is a fundamental

tenet of the baking industry. Accordingly, Out of Code Products []left in the market is a material

breach of this Agreement.” See SOMF ¶40. Additionally, the Distributor Agreements provide that


3
 Under federal law, the term is defined for purposes of the U.S. Food and Drug Administration (“FDA”), under the
Federal Food, Drug and Cosmetic Act, 21 U.S.C. §321, et seq., as: “Perishable food means food that is not heat-treated;
not frozen; and not otherwise preserved in a manner so as to prevent the quality of food from being adversely affected if
held longer than 7 calendar days under normal shipping and storage conditions.” 21 CFR §1.377.


B0090175.18                                              14
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 18 of 44                         PageID #: 5315



“DISTRIBUTOR may not sell any Out of Code Products or Authorized Products, or those not in

saleable condition for distribution to the general public but may otherwise sell such products to

purchasers for non-human consumption.” See SOMF ¶41.

         Inclusion of bakery products within the meaning of the §664(3)(F) perishable food exemption

is further supported by the purpose of other Maine statutes that use the terms “perishable food” or

“perishable goods,” which is to ensure that perishable items be sold or dealt with swiftly because its

value speedily declines. See e.g. 14 M.R.S.A. § 4352 (Attachments);11 M.R.S.A. § 9-1611 (Uniform

Commercial Code); 18-A M.R.S.A. §8-109 (Probate Code-Perishable Goods, effective until

7/1/2019); 18-C M.R.S.A. §8-109 (Probate Code, effective 7/1/2019. Such is the case here. All bread

products must be sold within a very short period, 5 to 7 days, before needing to be removed from the

shelf and declining in value. Whether by statutory definition or simple common sense, bakery

products are perishable food within the meaning of the §664(3)(F) overtime exemption. Because the

Rule 23 Class Distributors perform the activity of packing for distribution perishable food, they are

exempt from overtime and as a matter of law, Defendants are entitled to partial summary judgment

on Count IV (overtime claims).

         b.     The 2017 Amendment Also Entitles Defendants to Summary Judgment

         There is also no dispute that the Distributors who personally service their territories perform

the activity of distributing. After loading their truck, the Distributors then transport and distribute the

product to the Distributors’ customers for whom they ordered the product for sale. See SOMF ¶¶31

&38. Under the 2017 Amendment, the Maine Legislature clarified the statute’s original intent to

exempt employees whose function was to distribute perishable food by amending the

exemption’s punctuation and grammatical structure. Under the 2017 Amendment, Maine law

excludes from overtime:




B0090175.18                                       15
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 19 of 44                        PageID #: 5316



         The canning; processing; preserving; freezing; drying; marketing; storing; packing
         for shipment; or distributing of: Perishable foods. 26 MRSA §664(3)(F).

26 M.R.S.A.§664(3)(f) [2017, c. 219, §15(AMD)]

  The final provision of the 2017 Amendment reads:

         “Sec. 34. Retroactivity. Notwithstanding the Maine Revised Statutes, Title 1,
         section 302, the provision of this Act that amends Title 26, section 664, subsection
         3, paragraph F applies retroactively to September 29, 1995 but does not apply to
         cases pending on March 12, 2017.”

         Because the Rule 23 Class Distributors are exempt under the Pre-2017 Amendment

interpretation (packing for distribution), the Court need not determine whether the pending case

exception to retroactivity applies to the case at hand, and if it does, the constitutionality of that

application. If, however, the Distributors are not summarily found exempt under the packing activity,

the Court must determine if the exception applies here and if so, the constitutional question is ripe for

determination. As set forth more fully below, the exception does not apply.

                   i.      The Court Is Obliged To Apply The Law As Intended By The Legislature

              A federal court exercising supplemental jurisdiction over a state-law claim “is obliged

 to apply state substantive law to those claims.” Nystedt v. Nigro, 700 F.3d 25, 30 (1st Cir.

 2012). The cardinal rule of statutory construction is to ascertain and effectuate the intent of

 the Legislature. Georgia-Pacific Corp. v. Great Northern Nekoosa Corp., 728 F. Supp.

 807,809 (D. Me. 1990). Indeed, it is the court’s “duty ... to give effect to the intent of the

 Legislature.” Estate of Robbins v. Chebeague & Cumberland Land Trust, 2017 ME 17, ¶11

 154 A.3d 1185, 1189 (citations omitted). If the statute is ambiguous, the court then will “look

 to extrinsic indicia of legislative intent such as relevant legislative history.” Id. It makes no

 difference that the legislative history consists of action taken years after the original enactment

 of the exemption at issue. Indeed, the Maine Law Court specifically recognizes that “[w]hen



B0090175.18                                        16
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 20 of 44                    PageID #: 5317



 prior legislative terminology is ambiguous, ... , enactments by a later Legislature may be

 helpful in ascertaining legislative intent and may be taken into consideration in dissipating the

 uncertainty of a foundational statute.” Bakala v. Town of Stonington, 647 A.2d 85, 87 (ME

 1994).

                   ii.   The 2017 Amendment Clarification Does Not Implicate Retroactivity

              The 2017 Amendment simply restructured the “perishable foods” exemption in

  response to a “perceived ambiguity” and “to clarify current law” “with the intent that work

  done in the distribution of, or distributing of,” perishable foods is exempt. When, as here,

  a statutory amendment merely clarifies existing law, applying clarified law does not implicate

  retroactivity. Maine School Admin. Dist. No. 27 v. Me. Pub. Emps. Ret. Sys., 2009 ME 108,

  ¶25, 983 A.2d 391, 399 (“[w]hen a statute does not alter existing rights or obligations, but

  merely clarifies what those existing rights and obligations have always been, the statute is not

  retroactive in its operation”).

              The Maine Law Court’s opinion in Thompson v. Shaw’s Supermarkets, Inc., 2002

  ME 63, 847 A.2d 406 is particularly applicable. Both the substantive issue and the language

  of the clarifying amendment in Thompson are similar to those here. In Thompson, the plaintiff

  filed a putative class action on February 6, 2002 alleging that drivers were entitled to overtime.

  See 2002 WL 34716382 (Me. Super.) (Class Action Complaint). On March 26, 2002, the

  Legislature enacted a statutory amendment that clarified that the statute exempted employees

  engaged in interstate trucking. Thompson, 2002 ME 63, ¶8, 47 A.2d at 410. As with the 2017

  Amendment to the perishable foods exemption, the 2002 Legislature explicitly expressed its

  intent as to the meaning of the existing statute, stated that the amendment was retroactive to

  1995 and as with the 2017 Amendment in the case at hand, the 2002 amendment contained an


B0090175.18                                     17
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 21 of 44                    PageID #: 5318



  exclusion to retroactivity for pending cases. Despite the fact the case was already pending

  when the 2002 amendment was enacted, the Maine Law Court nonetheless looked to the

  amendment as evidence of the “Legislature’s intent” because the amendment merely clarified

  and codified the law as it had been applied for years. Thompson, 2002 ME 63, ¶847 A.2d at

  410. Similarly, the 2017 Amendment clarified and codified Maine law, not only as originally

  intended, but as it had been applied since at least 2002, when Justice Fritzsche decided that

  “[t]he statute is clear that an exemption exists for the distribution of the three categories of

  foods.” Thompson v. Shaw’s Supermarkets, Inc., 2002 WL 31045303, * 3 (Maine Sup. Ct.

  2002).

           The Maine Law Court has repeatedly confirmed that when the Legislature clarifies the

 law, the courts must apply the law as clarified. This is true even when the events in question

 arose prior to the clarification, including when the litigation was already pending at the time

 of the clarification. Bakala, 647 A.2d at 86. (“The purpose of P.L. 1975, ch. 475 was to clarify

 the meaning of certain disputed points of municipal law ... In these circumstances, we find it

 appropriate to apply the clarifications.”); In Maine School Admin. Dist. No. 27 v. Maine

 Public Employees Retirement Sys., 983 A.2d 391 (ME 2009)( issues related to retroactivity

 are irrelevant “[w]hen a statute does not alter existing rights or obligations, but merely

 clarifies what those existing rights and obligations have always been”). Id. at 399 (internal

 punctuation and citation omitted).

                   iii.   If The Pending Case Exception To Retroactivity Is Applied To This
                          Case, Such Application is Unconstitutional

              Maine has adopted a general rule of construction that amendments enacted while a case

  is pending are not affected by the enactment. 1 M.R.S.A. § 302 (2011); MacImage of Maine,

  LLC v. Androscoggin Cnty., 2012 ME 44, ¶22, 40 A.3d 975, 985. However, that rule is

B0090175.18                                       18
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 22 of 44                                     PageID #: 5319



    overcome “by legislation expressly citing § 302, or explicitly stating an intent to apply a

    provision to pending proceedings.” Id.¶¶22-23, 40 A.3d 975 at 985-86. The 2017 Amendment

    meets both of those alternative tests. And indeed the 2017 Amendment fits precisely one of

    the reasons the Legislature may make an amendment retroactive - i.e. to “thereby undo what

    it perceives to be the undesirable past consequences of a misinterpretation of its work

    product.” Id. at 986.

              Additionally, it is notable that the 2017 Amendment as originally drafted was

    retroactive to 1995 and expressly applied to pending cases. While the Maine Legislature

    clearly intended to correct the misinterpretation by the First Circuit and to overrule the

    Oakhurst decision, the Maine Equal Justice Partners raised a concern that it would be an

    impermissible infringement upon the authority granted the judicial branch of government to

    have the 2017 Amendment apply to overturn the Oakhurst decision. See, Exhibit A, F. Decl.,

    Att. A-36 (May 15, 2017 Written Testimony in Opposition to Proposed Retroactivity

    Provision in Section 27 of LD 1575). Rather than distinguish the Oakhurst decision, the

    Maine Legislature enacted the “no pending case” carve out to retroactivity. The date for the

    no pending case carve out was enacted as March 12, 2017, the day before the Oakhurst

    decision. 4

          Application of the retroactivity exclusion to the case at hand is unenforceable because it

would be unconstitutional. The Maine Constitution’s “Special Legislation Clause, CONST. art.

IV, pt. 3, § 13, is violated when special legislation is enacted when a general law could have

been made applicable.” Fitanides v. City of Saco, 2004 ME 32,¶11, 843 A.2d 8, at 12. Maine




4
  The question of constitutionality was not reached by the Court in the Oakhurst case because that case was settled among
the parties. If the 2017 Amendment is applied to the case at hand, the constitutional question is ripe for determination.

B0090175.18                                              19
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 23 of 44                    PageID #: 5320



cases “reveal a judicial vigilance, dating back to the first days of statehood and continuing to the

present, against ad hoc legislative attempts to single out certain named individuals for benefits

not available to the general citizenry.” Nadeau v. State, 395 A.2d 107, 112 (Me1978). If applied

to the case at hand, the 2017 retroactivity exclusion is clearly and exclusively aimed at benefitting

the Plaintiffs in this case and only them. The case at hand is the only other known case pending

on March 12, 2017 involving the legal question of whether employees who distribute perishable

foods are thereby exempt from overtime. The Legislature can make laws based on “a reasonable

classification of the objects of the law,” but in the absence of reasonable and objective grounds

for treating certain individuals better than others, the Legislature is prohibited from doing so. Id.

at 113. There is no reason the Plaintiffs in the case at hand (or Oakhurst for that matter) should

be entitled to overtime when no other Maine citizens who have distributed perishable foods since

1995 are entitled to overtime.

              As a matter of law, the Rule 23 Class Distributors are exempt from Maine’s overtime

  provision both under the pre-2017 Amendment exempting the activity of packing perishable

  foods for distribution, as well as the 2017 Amendment clarification exempting the activity of

  distribution of perishable foods.

         2.        The Motor Carrier Act Exemption (Count IV- Rule 23 Class)

         Maine law also exempts from overtime, “[a] driver or driver’s helper who is not paid hourly

and is subject to the provisions of 49 United States Code, Section 31502 as amended or to regulations

adopted pursuant to that section, who is governed by the applicable provisions of federal law with

respect to payment of overtime.” 26 MRSA §664(3)(K). There is no dispute that Distributors’

companies, whether or not the Distributors personally service their territories, are not paid by the

hour. See SOMF ¶¶8-12. Otherwise, Maine’s exemption is co-extensive with the FLSA Motor

Carrier Act exemption and analyzed under federal law. See, Smith v. Schwann’s Home Service, Inc.,


B0090175.18                                      20
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 24 of 44                       PageID #: 5321



No. 2:13-cv-231, 2014 WL 6679129, *27-30 (D. Me. Nov. 25, 2014) (analyzing federal and state

MCA exemptions under federal law). Therefore, any Rule 23 claims for unpaid overtime fail as a

matter law as the Motor Carrier Act (“MCA”) overtime exemption (29 U.S.C. §213(b)(1)) precludes

them from recovering overtime if deemed employees.

         The overtime exemption applies to employees who affect the safe operation of a commercial

motor vehicle with a GVWR or a GVW of at least 10,001 pounds that is used to transport property in

interstate commerce. Drivers who transport property entirely within the borders of one state are still

subject to this Motor Carrier Act overtime exemption when their delivery of property is part of a

continuum of transportation of property commenced by others outside of the state.

         a.      Interstate Commerce

         Section 13(b)(1) of the FLSA provides an exemption from the overtime requirements of the

FLSA to “any employee with respect to whom the Secretary of Transportation has power to establish

qualifications and maximum hours of service.” 29 U.S.C. § 213(b). The Motor Carrier Act (“MCA”),

49 U.S.C. §§ 31502-31504 provides authority to the Secretary of Transportation and identifies those

types of employees over whom the Secretary has jurisdiction, including those employed in

transportation as defined in 49 U.S.C. § 13501.

         Included within the group of employees over whom the Secretary of Transportation has

jurisdiction are employees of a motor private carrier who “engage in activities of a character directly

affecting the safety of operation of motor vehicles in the transportation on the public highways.” 29

C.F.R. § 782.2; see also, 49 U.S.C. § 31502(b)(2). A “motor private carrier” is defined as a person

transporting property by motor vehicle when:

              (A) the transportation is as provided in section 13501 of this Title;

              (B) the person is the owner, lessee or bailee of the property being transported; and

              (C) the property is being transported for sale, lease, rent, or bailment or to further a
                  commercial enterprise.

B0090175.18                                       21
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 25 of 44                        PageID #: 5322




49 U.S.C. § 13102(13). There is no question that, if Plaintiffs are/were employees, then the

Defendants clearly satisfy the definition of a motor private carrier. Bilyou v. Dutchess Beer

Distributors, Inc., 300 F.3d 217, 224 (2d Cir. 2002)(wholesale beverage distributor and its employees

are a “person…transporting property by private motor carrier.”). Moreover, Lepage Bakeries is

registered with the U.S. Department of Transportation (“DOT”) as a Motor Private Carrier, with DOT

Number 94424. See SOMF ¶26.

         For the MCA overtime exemption to apply, the driver must be involved in the transport of

property between a place in a State and a place in another State. 49 U.S.C. § 13501. “Even if a carrier’s

transportation does not cross state lines, the interstate commerce requirement is satisfied if the goods

being transported within the borders of one State are involved in a ‘practical continuity of movement’

in the flow of interstate commerce. Bilyou, 300 F.3d at 223, quoting, Walling v. Jacksonville Paper

Co., 317 U.S. 564, 568, 63 S.Ct. 332, 87 L.Ed. 460 (1943); see also, Atlantic Coast Line R. Co., v.

Standard Oil Co., of Kentucky, 275 U.S. 257, 267-69, 48 S.Ct. 107, 72 L.Ed. 270 (1927); Project

Hope v. M/V Ibn Sina, 250 F.3d 67, 74 (2d Cir. 2001). Whether the subject transportation is of an

interstate nature can be “‘determined by reference to the intended final destination’ of the

transportation when the ultimate destination was envisaged at the time the transportation

commenced.” Project Hope, 250 F.3d at 74; see also, Atlantic Coast Line, 275 U.S. at 269, 48 S.Ct.

107 (determining continuity of transportation by examining whether the destination of the goods is

“arranged for or fixed in the minds of the sellers”); Klitzke v. Steiner Corp., 110 F.3d 1465, 1469 (9th

Cir. 1997)(“Whether transportation is interstate or intrastate is determined by the essential character

of the commerce, manifested by shipper’s fixed and persisting transportation intent at the time of the

shipment…”); See also 29 C.F.R. § 782.7(b)(2)(intrastate transportation can satisfy the interstate

commerce requirement of the MCA if the shipper has a “fixed and persisting transportation intent

beyond the terminal storage point at the time of shipment.”)

B0090175.18                                      22
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 26 of 44                         PageID #: 5323



         Analogous cases are illustrative of what constitutes “fixed and persisting transportation.”. In

Shew v Southland Corp., 370 F.2d 376-380 (5th Cir. 1996), the Fifth Circuit Court of Appeals found

that a delivery driver of Southland Corporation was exempt from overtime under the MCA exemption,

even though he (like the Plaintiffs in the case at hand) drove a wholly intrastate route. Specifically,

Southland received various products at its Dallas plant which it purchased from producers outside

Texas and which were distributed to branch locations in Texas by transport truck drivers. The driver

at issue delivered milk, butter, and other products, which were manufactured by the out-of-state

producers, from the Dallas plant to intrastate locations. The products the driver delivered were ordered

by the branches every other day based on anticipated needs of the customers. These orders were

consolidated by the Dallas office and an order was then placed with out-of-state producers. No

processing or alteration of the out-of-state products was done at the Dallas plant. The Court reasoned

that notwithstanding the driver’s wholly intrastate route, there was a substantial movement of

commodities in interstate commerce through the distribution of out-of-state products. Further, the

driver distributed those out-of-state products within a short time frame of their arrival at the Dallas

plant (within the same or next day) pursuant to pre-existing orders from the Southland branch. Thus,

the court reasoned that because the driver delivered shipments that “originate[d] out of state and

[were] part of a continuous movement in interstate commerce,” he was exempt from overtime under

the MCA exemption. Id.

         McGuiggan v. CPC Int’l, Inc., 84 F.Supp. 2d 470 (S.D.N.Y. 2000), which also involved

bakery distributors, is likewise illustrative. Therein, the plaintiffs distributed and sold bakery products

to retail accounts, which were all in New York. However, the products plaintiffs ordered for their

accounts were produced at a baking plant in New Jersey. These products were subsequently shipped

to distribution depots in New York, where plaintiffs picked them up for delivery to their retail

accounts. See id. at 472. Finding the plaintiffs’ overtime claims to be barred by the MCA exemption,


B0090175.18                                       23
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 27 of 44                                       PageID #: 5324



the court reasoned (in pertinent part) that plaintiffs were engaged in interstate commerce because the

goods they distributed were (1) ordered for specific customers, (2) produced by the out-of-state baking

facility in response to those specific orders, and (3) delivered across state lines for subsequent delivery

by the distributors within New York. The court found that the out-of-state shipper, had the requisite

“fixed and persisting intent” when it took orders in New Jersey for products that would be delivered

in New York. The temporary placement of goods at the warehouse was simply not relevant. See id.

at 483. 5

         Other Courts of Appeals have consistently reached the same conclusion. See, Mena v.

McArthur Dairy LLC, 352 Fed.Appx. 303, 307 (11th Cir. 2009)(plaintiff’s transportation of dairy

products within the state was part of the “practical continuity of movement” across state lines as the

distribution center was nothing more than a temporary storage hub used to facilitate the orderly

distribution of out of state products); Talton v. I.H. Caffey Distributing Co., Inc., 124 Fed. Appx.

760 (4th Cir. 2005)(alcohol beverages that were carried and delivered solely in-state by route driver

for wholesaler-distributor were products in interstate commerce such that driver was exempt from

overtime under the Motor Carrier Act overtime exemption). See also, Barefoot v. Mid-America

Dairymen, Inc., 826 F.Supp. 1046, 1049 (N.D. Tex1993), citing, Shew v. Southland Corp., 370 F.2d

376, 380 (5th Cir. 1966); Middlewest Motor Freight Bureau v. Interstate Commerce Comm’n, 867

F.2d 458, 460-61 (8th Cir. 1989); Texas v. United States, 866 F.2d 1546, 1556-57 (5th Cir. 1989);

Baird v. Wagoner Transp. Co., 425 F.2d 407, 412 (6th Cir. 1970); Galbreath v. Gulf Oil Corp., 413

F.2d 941, 947 (5th Cir. 1969).



5
  It is not necessary that the shipper know specifically which goods are earmarked for a particular customer, only that the
goods will ultimately continue from the warehouse to a customer in a state different from that of the shipper. See Shew,
supra (shipper had fixed and persisting intent beyond terminal storage point at time of shipment even though orders
consolidated); Dep’t of Labor Opinion Letter FLSA 2005-2NA, 2005 WL 5419038 (Apr. 27, 2005) (shipper had fixed
and persisting intent even though goods not earmarked for a particular store where understood at the time of shipment
that goods will ultimately continue from warehouse to retail customer); Dep’t of Labor Opinion Letter, 1999 WL 1002364
(Feb. 10, 1999). See, Exhibit A, F. Decl., Att. A-37 and A-38.

B0090175.18                                               24
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 28 of 44                          PageID #: 5325



         In Collins v. Heritage Wine Cellars, Ltd, 589 F.3d 895 (7th Cir. 2009), the court found that

employees who delivered wine to customers for a wholesaler were exempt from overtime pursuant to

the Motor Carrier Act exemption. The court held:

               It seems to us that when a shipper transports his product across state lines for sale
               by him to customers in the destination state, and the product undergoes no
               alteration during its journey to the shipper’s customer, and interruptions in the
               journey that occur in the destination state are no more than the normal stops or
               stages that are common in interstate sales, such as temporary warehousing, the
               entire journey should be regarded as having taken place in interstate commerce
               within the meaning of the Motor Carrier Act’s exemption from the Fair Labor
               Standards Act.

Id., at 898.

         Finally, to qualify for the Motor Carrier Act overtime exemption, the duties of the employee

in question must affect the “safety of operation.” Federal regulations specifically state that driving a

covered vehicle in interstate commerce is a safety affecting activity. 29 C.F.R. §782.3. See also,

Cerutti v. Frito Lay, Inc., 777 F.Supp.2d 920, 927 (W.D. PA. 2011). “Generally, the duties of drivers

affect safety of operation, so drivers employed by motor carriers covered by the Motor Carrier Act

are subject exclusively to the authority of the Secretary of Transportation.” Cerutti, supra, quoting,

Dalton v. Sabo, Inc.,2010 WL 1325613, at *2 (D.Or. 2010).

         In light of the overwhelming case law cited above as well as the lack of any contrary authority,

if the Plaintiffs are deemed employees, they also then are exempt from overtime pay under either state

or federal law. (1) There is no dispute that they operated commercial motor vehicles having a GVWR

or a GVW of greater than 10,001 pounds. (2) As the drivers of these trucks, each clearly affected the

safe operation of the truck. See 29 C.F.R. § 782.3. And finally, (3) there is no dispute that they

transported freshly baked products in interstate commerce. The products are baked according to the

Distributors’ sales orders. See SOMF ¶27. At the time of shipment from the out of state bakeries, the

products have a fixed and persisting final destination. See SOMF ¶¶22, 23, 28-30. The products that

the Plaintiffs delivered paused at the warehouse only for the brief period of time the Distributors

B0090175.18                                         25
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 29 of 44                     PageID #: 5326



process their loads and pack their trucks before continuing their movement in interstate commerce.

See SOMF ¶36. The transportation of the freshly baked products from the distribution center to

customers qualify the Distributors for the Motor Carrier Act overtime exemption under both state and

federal law. Collins v. Heritage Wine Cellars, Ltd, 589 F.3d 895 (7th Cir. 2009); Thomas v. Wichita

Coca-Cola Bottling Co., 968 F.2d 1022, 1025 (10th Cir.), cert. denied, 506 U.S. 1013, 113 S.Ct. 635,

121 L.Ed.2d 566 (1992); see also, Opelika Royal Crown Bottling Co. v. Goldberg, 299 F.2d 37, 41-

42 (5th Cir. 1962).

         b.     Vehicles Weighing At Least 10,001 Pounds

         Plaintiff has stipulated that all class member Distributors who personally service their

territories distribute products within their territories using trucks with a GVWR or the GVW of 10,001

pounds or more. See SOMF ¶32. The only remaining question is whether the use of a vehicle with a

GVWR or a GVW less than 10,001 pounds (“small vehicle”) by Distributors to commute on non-

delivery days or on rare occasions to deliver to a stop or two in an emergency removes them for the

week in question from the MCA exemption. As set forth more fully below, based on the undisputed

facts of the case at hand, it does not.

         In 2008, Congress enacted the SAFETEA-LU Technical Corrections Act of 2008, Pub. L. No.

110-244 H.R. 1195, 110th Cong. (“TCA”). The TCA amended the FLSA and the applicability of the

Motor Carrier Act overtime exemption to those drivers who affect the safety of operation of motor

vehicles weighing at least 10,001 pounds in interstate commerce. As noted by Chief Judge Woodcock,

federal courts have taken an inconsistent approach in answering the question of whether the MCA

Exemption applies to an employee who drives both exempt and non-exempt vehicles - referred to by

some courts as “mixed activities.” Some have held that employees who participate in mixed activities

are subject to the MCA Exemption. Smith v. Schwan’s Home Service, Inc., 2104 WL 6679129 *27

(indicating de minimis use of smaller vehicles does not defeat the exemption) , citing e.g., Hernandez


B0090175.18                                     26
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 30 of 44                                         PageID #: 5327



v. Brink’s, Inc., No. 08–20717–CIV, 2009 U.S. Dist. LEXIS 2726, at *15–16, 2009 WL 113406, at

*6 (S.D.Fla. Jan.15, 2009) (“Reverting to the principle derived from regulations governing mixed

duties, when mixed activities occur, the Motor Carrier Act favors coverage of the employee during

the course of employment”). We encourage this Court to hold that “when mixed activities occur, the

Motor Carrier Act favors coverage of the employee during the course of employment.” Dalton v.

Sabo, Inc., 2010 WL 1325613, at *4 (D.Or. Apr.1, 2010) quoting Hernandez v. Brink’s Inc., 2009

WL 113406, at *6. However, particularly when such use is de minimis, as here, the Court need not

reach that issue to hold that Distributors are covered by the MCA overtime exemption for the vast

majority of weeks in which they did not use personal vehicles to deliver product.

         For the TCA to apply and thereby preclude use of the Motor Carrier Act overtime exemption,

the Distributor must actually be transporting goods in interstate commerce in the smaller vehicle. The

de minimis standard does not even apply if the smaller vehicles are not used to transport goods in

interstate commerce. See SAFETEA-LU, Pub. L. No. 110-244 Title III, §305 (2008)(2)(B)(work must

“affect[] the safety of operation of motor vehicles weighing 10,000 pounds or less in transportation

on public highways in interstate or foreign commerce”) (emphasis added). See also, e.g., Garcia v.

W. Waste Svcs, Inc., 969 F. Supp. 2d 1252 (D. Id. 2013) (because plaintiff did not transport property

across state lines when using the personal vehicle, he was not a “covered employee.”). 6

         Wednesdays and Sundays are non-delivery days. Consequently, on those two days,

Distributors drive directly to the customer account whose service requires the merchandising

activities. Distributor Noll used his Ford F150 “[o]n the two days that [he] wasn’t making deliveries

[Wednesday and Sunday]. . . for pull-ups. He had one pull-up each non-delivery day for Hannaford.

See SOMF 33. He sometimes used his wife’s 2007 Yukon. When his daughter did pull-ups, she also


6
  In addition, Distributors use of a small vehicle to travel to the customer’s store on non-delivery days is also not relevant
to the inquiry because commuting is an exempt activity under the Portal to Portal Act, 29 U.S.C. § 254(a)(1); 29 CFR
§§785.34, 785.35.

B0090175.18                                                27
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 31 of 44                                    PageID #: 5328



used the Ford F150 or 2007 Yukon 7. Id. Distributor Noll never used either vehicle for deliveries. Id.

Distributor Belanger uses his personal vehicle to commute to Wal-Mart to merchandise. If he has to

deliver product, he uses his Isuzu truck. Distributor Curran uses his personal vehicle to commute to

Hannaford to do recalls. Distributor Cyr uses his personal car only on non-delivery days Wednesday

and Sunday to commute to do recalls. See SOMF ¶33.

         If Distributors ever use their personal vehicle to transport or deliver product, it is only in

exceptional or “emergency” situations. Distributor Dore used his personal car to deliver product only

on occasion: if he had a truck issue, or an account called and said they needed a certain product.

Distributor Masse has only used his personal vehicle to make deliveries for “emergencies” like

delivering to a customer before a major snowstorm. See SOMF ¶34. Emergencies are few and far

between and constitute de minimis use of a small vehicle, requiring application of the MCA exemption

as a matter of law. 8

         3.      Maine’s Outside Sales Exemption (Count IV- Rule 23 Class)

         In addition to the perishable foods and motor carrier overtime exemptions, the Rule 23 Class

Members would be exempt from overtime under Maine’s outside sales exemption. Employers are

granted an exemption to pay overtime to “[e]mployees whose earnings are derived in whole or part

from sales commissions and whose hours and places of employment are not substantially controlled

by the employer.” 26 MRSA §663(3)(C). The Maine statute differs from the FLSA in that it considers

whether the employer “substantially” controls the employees “hours and places of employment” as a

factor in determining exempt status. With respect to the first element, the Distributors earnings are

derived in whole from sales and if deemed employees such earnings would be commissions



7
  Of course, in those weeks in which Noll’s daughter performed the merchandising activity on non-delivery days rather
than Noll, this issue of small vehicle use is immaterial. Her use of a small vehicle cannot impact Noll’s exempt status.
8
  The record is devoid of any evidence that small vehicle use to deliver product is more than sporadic and de minimis.
Nonetheless, even if use of a small vehicle defeats the exemption, the exemption can only be defeated for the specific
weeks in question. “An employee may thus be exempt in 1 workweek and not in the next.” 29 C.F.R. § 780.10.

B0090175.18                                             28
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 32 of 44                                   PageID #: 5329



(compensation directly tied to sales transactions) 9. See SOMF ¶¶8-12. With respect to the second

element, the undisputed facts establish that Distributor hours and places of work are not controlled at

all by Defendants, let alone substantially.

         Each Distributors’ business is affiliated with a warehouse. See SOMF ¶23. Distributors’ sales

and sales efforts are pursued in their respective defined territories away from Defendants’

warehouses. SOMF ¶¶13-22. Distributors are not required to personally service their territories, and

their companies are free to hire or engage any individuals of their choosing to perform the obligations

under the Distributor Agreement. See SOMF ¶7.

         While there is no definition of “substantial” in Maine’s exemption statute and there is no

Maine case that defines what “substantial” means, the First Circuit faced this question in Palmieri v.

Nynex Long Distance Co., 437 F. 3d 111 (1st Cir. 2006). The issue in Palmieri focused on whether

the employer substantially controlled the hours and places of Palmieri’s employment, such that he

fell outside the Maine exemption from overtime. Palmieri was a sales representative responsible for

selling new products and services to potential clients. Palmieri asserted that the company exerted

substantial control over his hours and places of employment by assigning him additional service

matters that required him to stay in the office. Palmieri, 437 F. 3d at 114.

         Both the District Court and the Court of Appeals disagreed with Palmieri, noting that the

Maine statute only raises the question of whether the employer substantially controlled the

employee’s hours and places of work. The Maine statute does not raise the question of whether the

employer adopted policies or made assignments that substantially influenced the manner in which the

employee could conduct business (including hours and work locations). Id.



9
  The Maine wage and hour laws do not define the term “sales commissions.” Maine’s basic rules of statutory
interpretation require that words in a statute be given “their plain, common, and ordinary meaning.” Palmieri, 437 F.3d
at 114. “Commission,” the noun in the statute, means “A fee paid to an agent or employee for a particular transaction,
usu. as a percentage of the money received from the transaction.” Black’s Law Dictionary, Eighth Edition, at p. 286.

B0090175.18                                             29
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 33 of 44                                         PageID #: 5330



           On appeal, finding nothing helpful in the legislative history, the Court relied upon the plain

meaning of the statutory language. Maine’s basic rules of statutory interpretation require that words

in a statute be given “their plain, common, and ordinary meaning.” Id., citing Butterfield v. Norfolk

& Dedham Mut. Fire Ins. Co., 2004 ME 124, ¶4 860 A.2d 861, 862. 10 “Control,” the verb in the

statute, means “to exercise restraining or directing influence over” or “to have power over.” Merriam–

Webster Online Dictionary, http://www.m-w.com. “Substantially,” the adverb modifying “control,”

means “considerable in quantity” or “significantly great.” Id. at 116.

           Using these definitions as a guide, the Court determined that Verizon’s oversight of Palmieri

could not be deemed “substantial control,” stating “[t]his was not a case where Verizon told Palmieri

that he had to be at his desk every day for a set number of hours in order to answer service-related

calls from customers. Rather than being “substantially controlled,” he was given substantial latitude

to work as he saw fit.” Id.

           In the case at hand, with respect to the places of employment, each Distributors’ business is

affiliated with a warehouse and Lepage Bakeries ships the products ordered by the Distributors’

business to whichever warehouse the Distributors select to receive that product. SOMF ¶¶23 &30.

Distributors’ sales and sales efforts are pursued in their respective territories away from Defendants’

warehouses. SOMF ¶¶13-22. Distributors are not required to personally service their territories, and

their companies, not Defendants, choose who services their territories. See SOMF ¶7. Some

distributorships own multiple territories and engage full-time individuals to operate the territories. Id.

Some are operated by the majority owner (Id.) and some of the owner-operated distributorships

engage individuals on a part-time basis to assist with various aspects of the business. Id. Regardless

of the business approach, each Distributor, not the Defendants, determines the hours they work,

including start times, and total hours worked. Id. The Distributors set their own schedules to meet


10
     superseded by statute, P.L. 2005, ch. 591, § 1 (effective Aug. 23, 2006) on a different point of law.

B0090175.18                                                 30
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 34 of 44                      PageID #: 5331



their customer’s needs. Id. Distributor Landry starts his day at about 4:00 AM, based on his

customers’ service needs. See SOMF ¶25. Distributor Dore makes his own distribution schedule

during the day, he just needs to deliver to certain accounts by a certain time. Id.

          Based on the undisputed facts, Defendants do not control at all, let alone substantially the

hours and places of employment. The Rule 23 class members are exempt from overtime as a matter

of law.

B.        Plaintiffs have no private right of action to pursue Count III (Misclassification under
          26 M.R.S.A.§ 591-A and § 1043(11)) or that Portion of Count IV asserting a claimed
          failure to maintain accurate records under 26 M.R.S. § 622

          In Count III (“Maine’s Independent Contractor Law”), Plaintiff alleges that “[u]nder 26 Me.

Rev. Stat. § 1043(11)(E) Defendants have intentionally or knowingly misclassified” plaintiff[s][] as

independent contractors” and that “[u]nder 26 Me. Rev. Stat. §591-A, an employer who intentionally

or knowingly misclassifies an employee as an independent contractor commits a civil violation for

which a fine of not less than $2,000 and not more than $10,000 per violation may be adjudged.”

(Compl. ¶¶ 70–71). Plaintiff and the Rule 23 class seek “all statutory and equitable remedies to which

they are entitled.” Compl. ¶72. For the reasons set forth below, § 1043(11)(E) is not the applicable

test for wage and hour claims and even if it were, §591-A does not include a private right of action.

Additionally, there is no private right of action under 26 M.R.S. § 622.

          Section §591-A states an employer which intentionally or knowingly misclassifies an

employee as an independent contractor commits a civil violation for which a fine of not less than

$2,000 and not more than $10,000 per violation may be adjudged. 26 M.R.S.A. § 591-A. An

independent contractor for the purpose of Section 591-A is defined as an individual who qualifies as

an independent contractor under section 26 M.R.S.A §1043(11)(E).

          § 1043(11)(E) became law on Jan. 1, 2013, to help establish a consistent standard for

determining independent contractor status under Maine’s workers’ compensation and unemployment


B0090175.18                                      31
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 35 of 44                        PageID #: 5332



compensation laws. The Legislature did not incorporate this statutory test into Maine’s wage and hour

laws and Plaintiffs do not dispute that the new statutory test did not replace the Murray case common

law test regarding independent contractor status under Maine’s wage and hour laws. Because the

statutory test set forth under § 1043(11)(E) does not apply to Plaintiffs’ overtime claims, Count III

must be dismissed because it fails, as a matter of law, to state a claim upon which relief can be granted.

Even if § 1043(11)(E) were the applicable test, §591-A does not provide a private right of action.

         Maine law presumes that - absent express legislative intent to the contrary - statutes imposing

monetary penalties do not simultaneously convey a private right of action. See In re Wage Payment

Litig., 2000 ME 162, ¶ 7, 759 A.2d 217, 222 (Me. 2000) (stating when the Legislature deems it

“essential that a private party have a right of action, it has expressly created one” by “express[ing] its

intent in the statutory language or in the legislative history”); Boylan v. Foster Carpenter Black &

Co., LLP, No. CIV.A. CV-01-154, 2002 WL 1023514, at *1 (Me. Super. Apr. 16, 2002) (“An express

enactment of a private right of action is the ‘more likely’ expression of the Legislature’s intent. The

other manner the Legislature might express its intention to create a private right of action is through

the legislative history underlying such a penalty.”).

         This presumption certainly applies to employment statutes, such as this, which allow for

monetary penalties. See, e.g. Larrabee v. Penobscot Frozen Foods, Inc., 486 A.2d 97, 101 (Me.

1984) (no private right of action under section 1051, the unemployment fraud statute, or section 630,

which requires employer to provide written statement for reason of termination, despite both statutes

imposing monetary penalties for a violation); Gibson v. Nat’l Ben Franklin Ins. Co., 387 A.2d 220,

223 (Me. 1978) (permitting the imposition of statutory penalties fines, but not implying a private right

of action, when employer fails to properly or timely pay workers’ compensation benefits); Boylan,

2002 WL 1023514, at *1 (no private right of action under section 631, which grants employees the

right to view their personnel file and imposes a fine for a violation).


B0090175.18                                       32
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 36 of 44                          PageID #: 5333



         Plaintiffs also assert within Count IV, a claim under 26 M.R.S. § 622 for failure to keep and

preserve accurate time records. This statute, which provides for a forfeiture of $100 to $500 for each

violation, also does not convey a private right of action. It “is the type of civil violation that is solely

enforceable by the Attorney General unless otherwise specified.” In re Wage Payment Litig., 759

A.2d 217, 222 (Me. 2000); see also In re Wal-Mart Wage & Hour Employment Practices Litig., 490

F. Supp. 2d 1091, 1131 (D. Nev. 2007) (“Pursuant to § 626–A, only the Maine Department of Labor

may pursue civil forfeiture penalties against an employer for violating § 622.”).

         Because there is no private right of action, Count III of Plaintiff’s Complaint asserting a claim

under 26 M.R.S.A.§591-A and that portion of Count IV asserting a claim under 26 M.R.S.A §622

must be dismissed for a failure to state a claim upon which relief can be granted or, in the alternative,

for entry of summary judgment in Defendants’ favor.

C.       The FAAAA Preempts Factor Eight Of Maine’s Common Law Test

         Under the Maine common law multi-factor test of independent contractor status, set out in

Murray’s Case, 154 A. 352 (Me. 1931), the factor of whether the work performed is part of the

regular business of the employer has been held out as “particularly important” and deserving of

greater weight in the analysis. See Venegas v. Global Aircraft Serv., Inc., 159 F. Supp. 3d 93, 104

(D. Me. 2016) (citing Legassie v. Bangor Publ’g Co., 741 A.2d 442, 445 n.4 (Me. 1999)). The Federal

Aviation Administration Authorization Act of 1994 (“FAAAA”) expressly preempts any state law

“related to a price, route, or service of any . . . motor private carrier.” 49 U.S.C. § 14501(c)(1).

Applying the broad FAAAA preemption standard in a misclassification case brought by FedEx

delivery drivers, the First Circuit has expressly held Prong B of the Massachusetts “ABC” test of

independent contractor status (requiring that the service performed by an independent contractor be

“outside the usual course of the business of the employer,” M.G.L. c. 149, § 148B(2)) to be preempted

as applied to a motor private carrier. Schwann v. FedEx Ground Package Sys., Inc., 813 F.3d 429,


B0090175.18                                        33
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 37 of 44                    PageID #: 5334



435-440 (1st Cir. 2016). Lepage Bakeries is a motor private carrier under the FAAAA that bakes and

transports product in interstate commerce. The factor relating to whether the work in question is a

part of Defendants’ regular business must be preempted by the FAAAA under the reasoning in

Schwann and thus Plaintiff must be precluded from relying on this factor as grounds for a finding of

misclassification related to any of his state law claims.

D.       Class Member Degen’s Claims Must Be Dismissed Pursuant To A Valid And
         Enforceable Release

         On October 11, 2014, Opt-In Plaintiff Daryle Degen through Daryle Degen, Inc. sold its

distribution rights back to CK Sales. See SOMF ¶67. As part of the sale, Degen signed a general

release of all claims against Defendants. See SOMF ¶68. In particular Degen provided a

comprehensive release of all claims. Id. Following the sale, Degen sought to pursue certain claims

against CK Sales related to his distributorship. The parties mediated their dispute and entered a

Settlement Agreement to “settle fully and finally any and all claims by one against the other.” See

SOMF ¶68. Accordingly, Degen is precluded from pursuing any claims under state law.

                                   FLSA COLLECTIVE CLAIM

E.       Defendants Are Entitled to Judgment As A Matter Of Law On Count I (FLSA Overtime
         Claim) As Plaintiffs Are Exempt from Overtime, Pursuant To the Motor Carrier Act
         and Outside Sales Exemptions

         In Encino Motorcars, LLC v. Navarro, 138 S.Ct. 1134, 200 L.Ed.2d 433 (2018), the United

States Supreme Court rejected the principle that exemptions to the FLSA should be construed

narrowly. Id., at 1142. “The narrow-construction principle relies on the flawed premise that the FLSA

“‘pursues’ its remedial purpose” ‘at all costs.’” Id. (citations omitted). “But the FLSA has over two

dozen exemptions in § 213(b) alone, including the one at issue here. Those exemptions are as much

a part of the FLSA’s purpose as the overtime-pay requirement…We thus have no license to give the

exemption anything but a fair reading.” Id.




B0090175.18                                      34
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 38 of 44                                     PageID #: 5335



         1.       MCA Exemption (Count I Opt-In Plaintiffs)

         Defendants incorporate by reference Argument A(2), supra, which equally applies to the Opt-

In Plaintiffs’ overtime claims. For the same reasons the Rule 23 class members are covered by the

Motor Carrier Act overtime exemption, so too are the FLSA Opt-In Plaintiffs’ claims exempt from

overtime under the Motor Carrier Act overtime exemption.

         2.       The FLSA Outside Sales Exemption (Count I-Opt-In Plaintiffs)

         Even if the FLSA Opt-In Plaintiffs are found not to be independent contractors, they would

still be exempt from overtime under the FLSA’s outside sales exemption (which differs from Maine’s

Outside Sales exemption and therefore is fully briefed here). 29 U.S.C. § 213(a)(1). The outside sales

exemption applies to: any employee: (1) whose primary duty is: (i) making sales within the meaning

of section [203(k) ], or (ii) obtaining orders or contracts for services or for the use of facilities for

which a consideration will be paid by the client or customer; and (2) who is customarily and regularly

engaged away from the employer’s place or places of business in performing such primary duty. 29

C.F.R. § 541.500(a) (paragraph breaks omitted).The FLSA defines the words “sale” or “sell” to

“include[ ] any sale, exchange, contract to sell, consignment for sale, shipment for sale, or other

disposition,” § 203(k), and regulations promulgated by the Department of Labor (“DOL”) specify

that this includes “the transfer of title to tangible property, and in certain cases, of tangible and

valuable evidences of intangible property,” 29 C.F.R. § 541.501(b). 11

         The regulations specifically recognize that driver salesmen, like Plaintiffs, are exempt. 29

C.F.R. § 541.504. For driver salesmen, any work performed “incidental to and in conjunction with

the employee’s own outside sales or solicitations,” including “loading, driving, or delivering

products” is also considered exempt outside work. 29 C.F.R. § 541.504(a). Promotional activities


11
  The Department of Labor’s regulations “have the force of law,” and “are to be given controlling weight unless they are
found to be arbitrary, capricious, or manifestly contrary” to the FLSA. Freeman v. Nat’l Broad. Co., Inc., 80 F.3d 78, 82
(2d Cir.1996).

B0090175.18                                              35
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 39 of 44                     PageID #: 5336



directed towards the consummation of the sale, such as placing point-of-sale materials, merchandising

and rotating products, is also considered exempt outside sales work. See 29 C.F.R. § 541.503(c). The

regulations provide several, alternative examples of driver salesmen who are exempt including: (1)

drivers who are the only sales contact with the customers, take orders for products and deliver the

products to the customer, and are compensated based on the volume of products sold; (2) drivers who

obtain or solicit orders for products from persons who have authority to commit the customer for

purchases; (3) drivers who call on new customers along their route, while attempting to “convince

them” to accept the “regular delivery of goods: or (4) drivers who sell to “established customers” and

persuade “regular customers” to accept the delivery of new or additional products, “even though the

initial sale or agreement for delivery was made by someone else.” 29 C.F.R. § 541.503(c)(1)-(4). See

also Ackerman v. Coca-Cola Enterprises, Inc., 179 F.3d 1260 (10th Cir. 1999)(sales representatives

and account managers covered by the outside sales exemption notwithstanding that in addition to

selling, they also delivered and merchandised the product they sold); Reyes v. Goya Foods, Inc., 549

F.App’x. 876, 877 (11th Cir. 2013)(“although plaintiff may have spent little time promoting Goya’s

products – his position as a sales broker…qualified him as an ‘outside salesman’ under the FLSA.”);

Meza v. Intelligent Mexican Mktg., 720 F.3d at 577, 577-87 (5th Cir. 2013); Krispy Kreme Doughnut

Co., 346 F.Supp.1102 (M.D.N.C. 1972)(doughnut salesmen were exempt outside salesmen when they

order products for customers based on customers’ needs and other factors, call on customers and

engaged in various activities to increase sales with existing customers, and received compensation

commensurate with sales, among other).

         a.     A Distributor’s Primary Duty Is Making Sales

         The undisputed facts establish that Distributors’ primary duty is making sales; indeed,

distributors earn money by purchasing product from Defendants and selling that product to customers

in their territory. See SOMF ¶¶8-12. Distributor efforts are focused on making and increasing sales.

B0090175.18                                     36
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 40 of 44                       PageID #: 5337



When Distributor Noll had a new product, he would try to develop that brand in his territory: “Some

didn’t sell as well as others, but that didn’t stop [him] from trying.” He would also ask accounts if

they had additional space or display area to try to increase sales See SOMF ¶13.

         Distributor Dore “definitely” wants to increase his sales and has been able to grow his sales

and shelf space by providing excellent customer service; he has also taken an account representative

out for lunch and donates products from his company at the holidays or for his customer’s employee

appreciation barbecues, in an effort to maintain good relations with the customer. He takes

opportunities to gain additional displays and will take advantage of a competitor’s empty shelf space

by asking permission from the manager to stock his product there instead. See SOMF ¶14. He

considers himself to be the dominant bread distributor in his area and is well-known in his small town:

he has picked up new accounts by people approaching him to ask about his pricing. See SOMF ¶20.

         Distributor Swedberg’s business has grown since he acquired distribution rights due to

increased sales; he has initiated his own sales incentives with some chain accounts, including

promotions on sub rolls and bulky rolls at one account, and another promotion on TastyKake that he

was working on at the time of deposition. He has also been successful in obtaining extra shelf space

and displays at many of his accounts by speaking with the store managers. See SOMF ¶15. Distributor

Burns tries to maximize sales in his territory and states that sales at his Sam’s Club account are up

30% because he was able to get new items into the store, like double packs of butter bread and honey

wheat: “[H]e had to pester them for quite some time . . . [h]e showed them how a lot of their employees

that worked there were buying the bread as single units at Walmart, and they went to bat and said we

should have it in here; we’re losing sales. So . . . the general manager fought to get it in there.” See

SOMF ¶16.

         Distributor Lucey tries “every day” to increase sales in his territory: “[his] idea of the best

way is good ordering. If you can nail the orders . . . [y]ou can make more money.” See SOMF ¶17.


B0090175.18                                      37
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 41 of 44                         PageID #: 5338



Lucey has tried to increase the number of customers he has in his territory, and has been successful

in doing so; he added a restaurant and he added a market by talking to the owner, who shopped at his

Hannaford’s account. See SOMF ¶22.

         Distributor Curran talks to store managers about putting his product in where a competitor is

leaving shelf space empty: “you’re always – you’re trying to get as much as you can, different stops.”

See SOMF ¶18. Distributor Landry has tried to get additional shelf space from all of his customers:

“[He]’ll try to push the product as much as I can anywhere I can.” See SOMF ¶19. Distributor

Veilleux’s business has increased in his territory since hiring his son to assist in operating the

distributorship, which has allowed him more time to do a better job and acquire more accounts: “[I]f

you’re not overtired, you’re gonna do a better job and do more . . . . And you’re not afraid to pick up

new accounts. . . . we picked up [three new accounts], so those have helped my numbers.” See SOMF

¶21.

         b.     Distributors Are Customarily And Regularly Engaged Outside of The
                Warehouses

         With respect to prong 2, the undisputed facts establish that Distributors regularly work in their

territories, outside Lepage Bakeries’ warehouses, as demonstrated by Distributors sales efforts

described immediately above. Distributors who personally service their territories, on delivery days,

start their day packing product onto their trucks at the warehouse and usually return to the warehouse

at the end of the day to unpack their trucks (trays) and process stales (being sold back to Lepage

Bakeries). See SOMF ¶25. Based on the undisputed facts, Opt-In Plaintiffs are exempt from the

FLSA overtime provision as a matter of law.




B0090175.18                                       38
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 42 of 44                     PageID #: 5339



F.         Opt-In Plaintiff Temm’s Claims Are Judicially Estopped

           Opt-In Plaintiff Stephen Temm (“Opt-In Plaintiff” or “Temm”) is currently involved in two

legal proceedings, the instant matter 12 and a Chapter 13 bankruptcy, and has maintained separate,

inconsistent positions in the pending proceedings. Temm’s claims should be judicially estopped

because his participation in this lawsuit and current claim that he is owed overtime wages is directly

contradictory to the representations that he made to the bankruptcy court when he filed his Chapter

13 petition, when he scheduled his assets, when he amended his Schedules B and I, and when his

Chapter 13 plan was approved. See SOMF ¶¶43-58. Judicial estoppel is warranted where the record

demonstrates that (1) the estopping position and the estopped position are directly inconsistent and

(2) the responsible party succeeded in persuading a court to accept its prior position. See Guay, 677

F.3d at 16; Alternative Sys. Concepts, Inc. v. Synopsys, Inc., 374 F.3d 23, 33 (1st Cir. 2004).

           Temm has taken inconsistent positions between this current suit and his pending bankruptcy

proceedings by concealing the instant causes of action in his petition. Here, Temm has not only

represented to his creditors and the bankruptcy court that the current claims do not exist but he also

has maintained that he is self-employed by his company, ZNL Distributors Inc. Yet he now seeks

overtime wages from Defendants and claims that he was not an independent contractor. These

positions are clearly mutually exclusive. The second test of judicial estoppel is met when a court

adopts the prior inconsistent statement. A bankruptcy court accepts a prior inconsistent statement

when it grants relief to the debtor. Guay, 677 F.3d at 18 (“A bankruptcy court ‘accepts’ a position

taken in the form of omissions from bankruptcy schedules when it grants the debtor relief, such as

discharge, on the basis of those filings).” The analysis of the second prong is uncontrovertibly

straightforward as Temm’s bankruptcy plan has been confirmed and he has yet to disclose his interests

in the current lawsuit. The bankruptcy court adopted Temm’s position that he has no legal interest in


12
     These are the only two litigations of which Defendants are currently aware.

B0090175.18                                                39
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 43 of 44                      PageID #: 5340



overtime wages, that he is self-employed, and that he has no current interest in the outcome of the

current lawsuit when it confirmed his Chapter 13 plan on February 26, 2016.

         Accordingly, this Court should enter summary judgment as to the claims of Opt-In Plaintiff

Temm in favor of Defendants and dismiss his claims with prejudice as a matter of law.

                                          CONCLUSION

         For all of the forgoing reasons, Defendants request that this Court grant their Motion for

Partial Summary Judgment and order the entry of judgment for Defendants on all claims for overtime

compensation under both federal and state law (Count I and part of Count IV), Count III in its entirety

as well as that part of Count IV seeking redress for failure to maintain records under Section 622,

Title 26 for lack of a private right of action and Count V (by consent). Finally, Temm and Degen

should be barred from pursuing any claims in this lawsuit.


Dated: May 31, 2019                                  Respectfully submitted,

                                                     Flowers Foods, Inc., Lepage Bakeries Park
                                                     Street, LLC and CK Sales Co., LLC,

                                                     By their attorneys,


                                                      /s/ Frederick B. Finberg
                                                     Peter Bennett, Esquire
                                                     Frederick B. Finberg, Esquire
                                                     Joanne Simonelli, Esquire
                                                     The Bennett Law Firm, P.A.
                                                     75 Market Street, Suite 201
                                                     Portland, ME 04101
                                                     (207) 773-4775

                                                     and

                                                     Kevin P. Hishta, Esquire
                                                     Ogletree, Deakins, Nash, Smoak & Stewart
                                                     191 Peachtree St., NE, Suite 4800
                                                     Atlanta, GA 30303
                                                     (404) 881-1300


B0090175.18                                     40
Case 1:15-cv-00493-LEW Document 224 Filed 05/31/19 Page 44 of 44                  PageID #: 5341



                                                   Margaret S. Hanrahan, Esquire
                                                   Ogletree, Deakins, Nash, Smoak & Stewart
                                                   201 South College Street, Suite 2300
                                                   Charlotte, NC 28244
                                                   (704) 342-2588



                                CERTIFICATE OF SERVICE

       I, Frederick B. Finberg, hereby certify that on May 31, 2019, I filed the foregoing via the
Court’s CM/ECF system. The CM/ECF system will provide service of such filing(s) via Notice of
Electronic Filing (NEF) to all counsel of record.



                                                    /s/ Frederick B. Finberg
                                                   Frederick B. Finberg




B0090175.18                                   41
